[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 20, 2007
                              No. 06-15935                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 06-20114-CR-JEM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

ERIC BRIDGES,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (June 20, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Eric Bridges appeals his sentence of 82 months of imprisonment, imposed
after he pleaded guilty to one count of conspiracy to commit mail and wire fraud,

18 U.S.C. § 1329, three counts of mail fraud, 18 U.S.C. § 1341, and one count of

wire fraud, 18 U.S.C. § 1343. Bridges has been arrested a number of times in his

life, two of which are relevant to this appeal: On May 27, 1995, he was arrested

for assaulting a female. On July 7 of the same year, he was arrested a second time,

again for assaulting a female. Five days later, a North Carolina court sentenced

him to 45 days in jail and two years of probation on each charge, to run

concurrently. In the case before us, the district court counted each charge as a

separate offense, which pushed Bridge over the threshold necessary to qualify for a

Criminal History Category of IV. On appeal, Bridges argues that the government

failed to establish that his two prior state convictions for assault on a female were

separate offenses. We review for clear error a district court’s determination that

prior convictions were not related for purposes of sentencing. United States v.

Hernandez-Martinez, 382 F.3d 1304, 1306 (11th Cir. 2004).

      In calculating a defendant’s criminal history score, prior sentences imposed

for related convictions should be counted as one sentence. United States

Sentencing Guidelines Manual § 4A1.2(a)(2) (2005). The relevant application note

reads in pertinent part:

      Prior sentences are not considered related if they were for offenses
      that were separated by an intervening arrest (i.e., the defendant is

                                           2
      arrested for the first offense prior to committing the second offense).
      Otherwise, prior sentences are considered related if they resulted from
      offenses that (A) occurred on the same occasion, (B) were part of a
      single common scheme or plan, or (C) were consolidated for trial or
      sentencing.

U.S.S.G. § 4A1.2, cmt. (n. 3). As we explained in United States v. Hunter, 323

F.3d 1314, 1322–23 (11th Cir. 2003): “The language of Note 3 is clear. In

determining whether cases are related, the first question is always whether the

underlying offenses are separated by an intervening arrest. This inquiry is

preliminary to any consideration of consolidated sentencing, as reflected by use of

the word ‘otherwise.’” It is clear that Bridges was arrested for the first assault

prior to committing the second. Therefore the cases are not related.

      Bridges argues that he only assaulted his girlfriend one time. He explains

that the first arrest was for the assault, and the second arrest was for missing his

court date. We might agree with Bridges that if he struck or threatened his

girlfriend only one time, the fact that he was arrested twice for that assault would

not trigger Note 3’s intervening arrest rule. However, the Presentence

Investigation Report reflects that Bridges was sentenced to two counts of assault on

a female, to run concurrently. We are extremely doubtful that the state court

sentenced Bridges to two counts of assault for striking his girlfriend a single time.

So doubtful, in fact, that it was not clear error for the district court to conclude



                                            3
otherwise, absent credible evidence from Bridges to the contrary.

      Because there has been an intervening arrest, we need not address the

question of whether the two cases were consolidated for all purposes or only for

sentencing. We also do not address the government’s contention that defendants

should bear the burden of proof on relatedness.

      AFFIRMED.




                                         4